Exhibit 10.10

AMENDMENT TO THE HANCOCK HOLDING COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

Whereas, Hancock Holding Company maintains the Hancock Holding Company
Nonqualified Deferred Compensation Plan (the “plan”); and

Whereas, the Board of Directors of Hancock Holding Company has the authority to
amend the plan pursuant to Section 11;

Now, therefore, effective as of the execution date below, the plan is amended as
follows:

The first paragraph of Section 3.6(b) shall be amended as restated as set forth
below:

b. Acceleration Events. Notwithstanding the provisions of subparagraph a hereof,
if a Participant dies or becomes Disabled while employed by the Employer, such
Participant’s Company Contribution Account, Company Restoration Matching Account
and Supplemental Contribution Account shall be fully vested and nonforfeitable.

This amendment was approved by the Board of Directors and was executed the 18th
day of August, 2009.

 

Hancock Holding Company   By: Its: